Exhibit 99.1 FORD CREDIT EARNS $* DEARBORN, Mich., April 27, 2012 – Ford Motor Credit Company reported net income of $295million in the first quarter of 2012, compared with $451 million a year earlier.On a pre-tax basis, Ford Credit earned $452million in the first quarter, compared with $713 million in the previous year.The decrease in pre-tax earnings is primarily explained by fewer lease terminations, which resulted in fewer vehicles sold at a gain, lower financing margin, and lower credit loss reserve reductions. “Once again, we are reporting a solid result for Ford Credit,” Chairman and CEO Mike Bannister said. “As a dedicated partner to Ford, we continue to be a consistent source of strong support for our dealers and exceptional service for our customers.” On March 31, 2012, Ford Credit’s net receivables totaled $85billion, compared with $83billion at year-end 2011.Managed receivables were $86billion on March31, 2012, up from $85billion on December31,2011. On March 31,2012, managed leverage was 8.1 to 1, compared with 8.3 to 1 at December 31, 2011.In the first quarter of 2012, Ford Credit distributed $200million to its parent. For full-year 2012, Ford Credit expects to be solidly profitable but at a lower level than 2011, with a projected full year pre-tax profit of about $1.5 billion.In addition, Ford Credit expects to pay total distributions of between $500 million and $1 billion to its parent in 2012.At year-end 2012, managed receivables are anticipated to be in the range of $85billion to $95billion. # # # About Ford Motor Credit Company Ford Motor Credit Company LLC has provided dealer and customer financing to support the sale of Ford Motor Company products since 1959.Ford Credit is an indirect, wholly owned subsidiary of Ford.For more information, visit www.fordcredit.com or www.lincolnafs.com. Contacts: Margaret Mellott Shawn Ryan Ford Credit Ford Fixed Income Communications Investment Community mmellott@ford.com fixedinc@ford.com — * The financial results discussed herein are presented on a preliminary basis; final data will be included in our Quarterly Report on Form 10-Q for the quarter ended March 31, 2012. Cautionary Statement Regarding Forward Looking Statements Statements included or incorporated by reference herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based on expectations, forecasts and assumptions by our management and involve a number of risks, uncertainties, and other factors that could cause actual results to differ materially from those stated, including, without limitation: Automotive Related: • Decline in industry sales volume, particularly in the United States or Europe, due to financial crisis, recession, geopolitical events or other factors; • Decline in Ford’s market share or failure to achieve growth; • Lower-than-anticipated market acceptance of new or existing Ford products; • Market shift away from sales of larger, more profitable vehicles beyond Ford’s current planning assumption, particularly in the United States; • An increase in fuel prices, continued volatility of fuel prices, or reduced availability of fuel; • Continued or increased price competition resulting from industry excess capacity, currency fluctuations or other factors; • Economic distress of suppliers that may require Ford to provide substantial financial support or take other measures to ensure supplies of components or materials and could increase Ford’s costs, affect Ford’s liquidity, or cause production constraints or disruptions; • Work stoppages at Ford or supplier facilities or other limitations on production (whether as a result of labor disputes, natural or man-made disasters, tight credit markets or other financial distress, information technology issues, production constraints or difficulties, or other factors); • Single-source supply of components or materials; • Restriction on use of tax attributes from tax law “ownership change”; • The discovery of defects in Ford vehicles resulting in delays in new model launches, recall campaigns, reputational damage or increased warranty costs; • Increased safety, emissions, fuel economy or other regulation resulting in higher costs, cash expenditures and/or sales restrictions; • Unusual or significant litigation, governmental investigations or adverse publicity arising out of alleged defects in Ford products, perceived environmental impacts, or otherwise; • A change in Ford’s requirements for parts where it has entered into long-term supply arrangements that commit it to purchase minimum or fixed quantities of certain parts, or to pay a minimum amount to the seller (“take-or-pay contracts”); • Adverse effects on Ford’s results from a decrease in or cessation or clawback of government incentives related to capital investments; Ford Credit Related: • Inability to access debt, securitization or derivative markets around the world at competitive rates or in sufficient amounts, due to credit rating downgrades, market volatility, market disruption, regulatory requirements or other factors; • Increased competition from banks or other financial institutions seeking to increase their share of financing Ford vehicles; • Higher-than-expected credit losses, lower-than-anticipated residual values or higher-than-expected return volumes for leased vehicles; • Cybersecurity risks to operational systems, security systems, or infrastructure owned by us or a third-party vendor, or at a supplier facility; • New or increased credit, consumer or data protection or other laws and regulations resulting in higher costs and/or additional financing restrictions; • Changes in Ford’s operations or changes in Ford’s marketing programs could result in a decline in our financing volumes; General: • Fluctuations in foreign currency exchange rates and interest rates; • Adverse effects on Ford’s or our operations resulting from economic, geopolitical, or other events; • Failure of financial institutions to fulfill commitments under committed credit and liquidity facilities; • Labor or other constraints on Ford’s or our ability to maintain competitive cost structure; • Substantial pension and postretirement healthcare and life insurance liabilities impairing Ford’s or our liquidity or financial condition; • Worse-than-assumed economic and demographic experience for postretirement benefit plans (e.g., discount rates or investment returns); and • Inherent limitations of internal controls impacting financial statements and safeguarding of assets. We cannot be certain that any expectations, forecasts, or assumptions made by management in preparing these forward-looking statements will prove accurate, or that any projections will be realized.It is to be expected that there may be differences between projected and actual results.Our forward-looking statements speak only as of the date of their initial issuance, and we do not undertake any obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise.For additional discussion of these risk factors, see Item 1A of Part I of our 2011 10-K Report and Item 1A of Part I of Ford’s 2011 10-K Report. FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES PRELIMINARY CONSOLIDATED STATEMENT OF OPERATIONS For the Periods Ended March31, 2012 and 2011 (in millions) FirstQuarter (unaudited) Financing revenue Operating leases $ $ Retail Interest supplements and other support costs earned from affiliated companies Wholesale Other 13 14 Total financing revenue Depreciation on vehicles subject to operating leases ) ) Interest expense ) ) Net financing margin Other revenue Insurance premiums earned 26 23 Other income, net 65 77 Total financing margin and other revenue Expenses Operating expenses Provision for credit losses ) ) Insurance expenses 8 8 Total expenses Income/(Loss) before income taxes Provision for income taxes Net income/(loss) $ $ CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the Periods Ended March31, 2012 and 2011 (in millions) FirstQuarter (unaudited) Net income/(loss) $ $ Other comprehensive income/(loss), net of tax: Foreign currency translation Total other comprehensive income/(loss), net of tax Comprehensive income/(loss) $ $ FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES PRELIMINARY CONSOLIDATED BALANCE SHEET (in millions) March 31, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Marketable securities Finance receivables, net Net investment in operating leases Notes and accounts receivable from affiliatedcompanies Derivative financial instruments Other assets Total assets $ $ LIABILITIES Accounts payable Customer deposits, dealer reserves and other $ $ Affiliated companies Total accounts payable Debt Deferred income taxes Derivative financial instruments Other liabilities and deferred income Total liabilities SHAREHOLDER’S INTEREST Shareholder's interest Accumulated other comprehensive income Retained earnings Total shareholder's interest Total liabilities and shareholder's interest $ $ The following table includes assets to be used to settle the liabilities of the consolidated variable interest entities (“VIEs”).These assets and liabilities are included in the consolidated balance sheet above. March 31, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Finance receivables, net Net investment in operating leases Derivative financial instruments LIABILITIES Debt $ $ Derivative financial instruments 97 FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES APPENDIX In evaluating Ford Credit’s financial performance, Ford Credit management uses financial measures based on Generally Accepted Accounting Principles (“GAAP”), as well as financial measures that include adjustments from GAAP. RECONCILIATION OF NON-GAAP MEASURES TO GAAP: Net Finance Receivables and Operating Leases March 31, December 31, Receivables (a) (in billions) Finance Receivables – North America Segment Consumer Retail installment and direct financing leases $ $ Non-Consumer Wholesale Dealer loan and other Total North America Segment – finance receivables Finance Receivables – International Segment Consumer Retail installment and direct financing leases Non-Consumer Wholesale Dealer loan and other Total International Segment – finance receivables Unearned interest supplements ) ) Allowance for credit losses ) ) Finance receivables, net Net investment in operating leases Total receivables $ $ Memo:Total managed receivables (b) $ $ Managed Leverage Calculation March 31, December 31, (in billions) Total debt (c) $ $ Adjustments for cash, cash equivalents, and marketable securities (d) ) ) Adjustments for derivative accounting (e) ) ) Total adjusted debt $ $ Equity (f) $ $ Adjustments for derivative accounting (e) ) ) Total adjusted equity $ $ Managed leverage (to 1) Total adjusted debt / Total adjusted equity Memo:Financial statement leverage (to 1) Total debt / Equity — (a) Includes finance receivables (retail and wholesale) and net investment in operating leases reported on Ford Credit’s balance sheet that have been sold for legal purposes in securitization transactions that do not satisfy the requirements for accounting sale treatment.These receivables are available only for payment of the debt and other obligations issued or arising in the securitization transactions; they are not available to pay the other obligations of Ford Credit or the claims of Ford Credit’s other creditors. (b) Equals total receivables, excluding unearned interest supplementsof $(1.6) billion at March 31, 2012 and December 31, 2011. (c) Includes debt reported on Ford Credit’s balance sheet including obligations issued or arising in securitization transactions that are payable only out of collections on the underlying securitized assets and related enhancements.Ford Credit holds the right to the excess cash flows not needed to pay the debt and other obligations issued or arising in each of these securitization transactions. (d) Excludes marketable securities related to insurance activities. (e) Primarily related to market valuation adjustments to derivatives due to movements in interest rates.Adjustments to debt are related to designated fair value hedges and adjustments to equity are related to retained earnings. (f) Shareholder’s interest reported on Ford Credit’s balance sheet.
